COURT OF APPEALS
                                        FOR THE
                                THIRD DISTRICT OF TEXAS
                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                         (512) 463-1733




Date:           June 26, 2013

Case Numbers: 03-11-00786-CV & 03-12-00344-CV
Trial Court Nos: C-1-CV-11-003819 & C-1-CV-11-008100

Style:          Charles J. Williamson v. The State of Texas


You are hereby notified that the appellant’s motion: summary reversal and rendering was
overruled on the date noted above. Also, the enclosed opinion and judgments were sent this date
to the following persons:


 The Honorable Eric Shepperd                      Mr. Charles J. Williamson
 Judge, County Court at Law No. 2                 18118 Shadow Valley Drive
 Travis County Courthouse                         Spring, TX 77379-3960
 1000 Guadalupe Street, #211
 Austin, TX 78701                                 Mr. John C. Adams
                                                  Assistant Attorney General
 The Honorable Dana DeBeauvoir                    Bankruptcy & Collections Division
 County Clerk                                     P. O. Box 12548, MC 008
 Travis County Courthouse                         Austin, TX 78711-2548
 P. O. Box 149325
 Austin, TX 78714